Title: To Thomas Jefferson from James Henry, 13 February 1781
From: Henry, James
To: Jefferson, Thomas



Sir
King and Queen Feb. 13th. 1781

I was lately on the E. Shore, and there I discovered that the 2 fine Gallies destin’d for that Station, were not only abandoned, but in a way very soon to be totally lost to the publick. They ly ashore, greatly injured by the Worms; the smaller Cannon, either stolen, or borrowed, and put on board Vessels which depart from thence and never return; the small Rigging and other apparel, from time to time imbezzled, and, I much fear, the very Hulls will be soon cut away for the sake of the iron. Under these Circumstances, it would certainly be more eligible to sell all at once, and Save something,  than lose all. They tell me the Sails and Rigging, Cables and Anchors would produce a considerable Sum, and perhaps the very Hulls would sell for something worth attention. The Ordnance and Stores, I presume, ought to be retained.
As I intend soon to go to that Country again shortly, if you think it adviseable to do any thing with them; my Son waits on you to receive the Orders or any other for that Country, which I will take care to deliver to the concerned. I am Sir, Your Excellency’s most obedt Servt.,

Jas. Henry

